Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-16 are presented for examination.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 Such claim limitation(s) is/are:
“a first acquirement unit” configured to acquire, “a determination unit” configured to determine, “an input unit” configured to input, in claim 9; 
 “a second acquirement unit” configured to input, “a first train unit” configured to train, in claim 10, 
“a procession unit” configured to, perform a normalization, “a transformation unit” configured to perform a transformation processing, in claim 11, 
“a category unit” configured to, categorize, “an extracting unit” configured to extract, “a second train unit” configured to train, in claim 12, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As the flowing are definition provided by the specification for each generic placeholder:
“a first and second acquirement unit”, “a determination unit”, “an input unit”, “a first  and second train unit”, “a procession unit”, “a transformation unit”, “a category unit”,  “an extracting unit” is defined as being part of a device and the unit is described as program information stored in a storage device and thus considered software and lacks physical structure, as Par. [0089]-[0099], FIG. 8 is a schematic diagram illustrating a refrigerant leak detection device for an air conditioner and FIG. 8, the device includes: “a first and second acquirement unit”, “a determination unit”, “an input unit”, “a first  and second train unit”, “a procession unit”, “a transformation unit”, “a category unit”,  “an extracting unit”,  however, there is no physical structure defined and thus can be interpreted to be software per se.
the unit is described as program information stored in a storage device and thus considered software and lacks physical structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and  9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a first and second acquirement unit”, “a determination unit”, “an input unit”, “a first and second train unit”, “a procession unit”, “a transformation unit”, “a category unit”,  “an extracting unit”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Per the analysis in the above interpretation section, the limitations above as defined by the specification reveal that the corresponding units all relate to software and lack physical structure, thus rendering the limitations rejected under the basis of 112b.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph.
Applicant may:
a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o0) and 2181.

 The term “the minimum target error,” in claim 5 is a relative term which renders the claim indefinite. The term “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant might overcome the rejection by amending the claims or give explanation.
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed function of detection refrigerator leakage. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing data to generate other data. 
Claims 1 and 9 recites a method and deive, i.e. a process, which is a statutory category of invention. 
The claim recites the following:
 acquiring current operating parameters of the air conditioner and environment information of a surrounding environment of the air conditioner; determining whether there is a refrigerant leak in the air conditioner according to the amount of the remaining refrigerant.
i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving generating a query based on data and determining how to optimize a variable that may be performed in the human mind, or by a human using a pen and paper but for generic computer components. The “determine” limitation falls under the category of a mental process in that a person could compare the current data to the prior data of a neural network model and determine the predicted the amount of the remaining refrigerant or the air conditioner based on the comparison.  Thus, the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
The judicial exceptions are not integrated into a practical application.  This judicial exception is not integrated into a practical application because the additional elements, i.e. that the method is applying it with neual network (merely applying the exception with a generic computer — see MPEP 2106.04(a)(2) III C), involves an industrial process (linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)) and acquiring current operating parameters and environment information of a surrounding environment, a response to the at least one query (insignificant extra-solution elements — mere data gathering, see MPEP 2106.05 I A) do not impose any meaningful limits on practicing the abstract idea. Note that neural network is well-understood, routine, conventional, see Horan et al. U.S. Patent Publication No. 2006/0059925 Par. [0037], The training of ANN is old an art. or references cited below in the rejections under 35 U.S.C. § 103. The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, that the method and applied with neural network (merely applying the exception with a generic computer — see MPEP 2106.04(a)(2) II C and 2106.04(d)), involves an industrial process (linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)) and, acquiring information, and determining the performance of the AC, a response to the at least one query (insignificant extra-solution elements — mere data gathering and comparing, see MPEP 2106.05 I A) are not considered significantly more. Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus, the claim is not patent eligible. 

Claims 2, 10 and 15-16, comparing the inputting data to the neural network training data, is an abstract,. Thus, this claim recites an abstract idea.
Claims 4 and 12, categorizing the transformed data to obtain data of multiple categories, defines the abstract.  Thus, this claim recites an abstract idea.
Claim 5, repletely comparing the inputting testing data with the neural network model until the difference meet the target number is an abstract. Thus, this claim recites an abstract idea.
Claim 6, receiving reported is an abstract. Thus, this claim recites an abstract idea.
Claim 7, recites further data gathering. Thus, this claim recites an abstract idea.
Claim 8, recite type of neural network. Note that reinforcement learning is well- understood, routine, conventional, for example, Horan (US 2006/0059925 A1). Thus, this claim recites an abstract idea.
Claim 13 and 14, recites storage medium and processor, respectively, i.e. a machine, which is a statutory category of invention. The recited system however executes a similar abstract method to that recited in claim 1 and is considered to involve an abstract idea (mental process) and is rejected under the same rationale as claim 1. Note that the storage medium and processor is merely considered applying the exception with a generic computer — see MPEP 2106.04(a)(2) III C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2011/0112814 A1) in view of Horan (US 2006/0059925 A1).
Regarding claims 1, 9, 13 and 14, Clark discloses a refrigerant leak detection method for an air conditioner (Abstract, [0053], a refrigerant leak detection system and method), the programs, when executed, control a device having the storage medium [0048] A controller 140 can be used and configured or programmed to control the operation of the refrigeration system 100. A computer readable medium 141 is accessible to the controller 140 for storing executable code to be executed by controller 140); comprising:
acquiring current operating parameters of the air conditioner and environment information of a surrounding environment of the air conditioner ([0052] - [0054], [0058], [0049], the refrigeration system 100 collect/received sense the ambient temperature, defrost status, heat reclaim status and refrigerant charge. A refrigerant level indicator 142 reads the refrigerant level within the refrigeration system 100); 
inputting the current operating parameters and the environment information into a trained neural network model, to obtain an amount of remaining refrigerant output from the neural network model ([0054], [0058], Refrigerant leak detection module 304 receive system parameters as input. The system parameters may be stored in a system parameter data store 306 accessible by refrigerant leak detection module 304. Refrigerant leak detection module 304 can also access a model database 305 storing a plurality of data models, i.e. training data, defining the behavior of a refrigerant level over a given period of time); and 
determining whether there is a refrigerant leak in the air conditioner according to the amount of the remaining refrigerant ([0055], refrigerant leak detection module 304 uses the measured RL data, the measured system data, the system parameters and the data models to identify the existence of a refrigerant leak. By utilizing the models and the system data, refrigerant leak detection module 304 can determine expected RL data, and can determine the existence of a leak if the measured RL data is regularly below the expected RL data. If the system is in a leak state).
Clark dose not specifically discloses the training data model is the neural network a trained neural network model. However, Horan discloses ([0019], [0021], [0037], to determine the weights and biases associated with the ANN, it is necessary to create an appropriate training set and using the trained neural network to monitor the charge level in the system, the result to produce the output activation levels. Once the neural net has been "trained" it can be used to monitor charge level).
Clark and Horan are analogous art. They relate to detect the refrigerant leakage.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute using the trained neural network to monitor the charge level in the system of Horan for uses data models, either stored or dynamically created, to calculate an expected refrigerant level in order to minimize the error between the actual and ANN estimated training set output.

Regarding claim 2 and 10, the combination of Clark and Horan disclose:
Clark discloses before the inputting the operating parameters and the environment information into the trained neural network model (machine learning algorithms) ([0054] - [0058], Fig. 3, 4, RL detection module 304 receives system data and RL data as input, the method further comprises: 
acquiring operating parameters and environment information of each type of air conditioner in a case of a refrigerant leak ([0046], refrigeration systems are operated under varied conditions and in varied applications and various sensors can be implemented for monitoring refrigerant level in the refrigeration system);
training a neural network model (machine learning algorithms) according to the operating parameters and the environment information of each type of air conditioner in the case of the refrigerant leak, to obtain a trained neural network model ([0054], [0058], Rich data sets allow the system to run various different types of machine learning algorithms and statistical process control methods to recognize the existence of a slow leak condition); 
Horan discloses wherein inputs of the neural network model are the operating parameters and the environmental information of the air conditioner in the case of the refrigerant leak (abstract, using the trained neural network to monitor the charge level in the system,) and an output of the model is the amount of the remaining refrigerant ([0019], [0021], [0037], to determine the weights and biases associated with the ANN, it is necessary to create an appropriate training set and using the trained neural network to monitor the charge level in the system, the result to produce the output activation levels. Once the neural net has been "trained" it can be used to monitor charge level).
Regarding claims 3 and 11, Clark discloses after the acquiring the operating parameters and the environment information of each type of air conditioner in the case of the refrigerant leak (abstract, [0056], uses data models, either stored or dynamically created received from the sensor, to calculate an expected refrigerant level. Based on the expected refrigerant level and the actual refrigerant level and statistical process control data, a leak can be identified), the method further comprises: 
performing a normalization processing on the operating parameters and the environment information of each type of air conditioner in the case of the refrigerant leak, to obtain normalized parameter, wherein the normalization processing comprises a linear processing ([0082], Fig. 11, [0100], the parameters can be adjusted, and the behavior of the curve constituting a misaligned curve is slightly different;  the model creation data is analyzed by a multiple linear regression learning machine at 1602. The multiple linear regression learning machine performs a linear regression using the measured RL data and measured system data); and
 performing a transformation processing on the normalized parameters to obtain transformed data, wherein the transformation processing comprises a non-linear processing (Fig. 12- Fig. 14 , data transformation procedure to crat a new model).

Regarding claims 4 and 12, Clark discloses after the performing the transformation processing on the normalized parameters to obtain the transformed data (Fig. 14, [0098], Data transformation procedures), the method further comprises:
categorizing the transformed data to obtain data of multiple categories ([0098] - [0099], Fig. 14, in transformation procedures a number of classifiers such as the linear regression leaning machines used);
 extracting some data respectively from the data of multiple categories at a preset interval to serve as training sample data ([0058], the number of parameters influencing refrigerant levels and the amount of sampling that may occur over time, the received and stored system and RL data provide for rich data sets. Rich data sets allow the system to run various different types of machine learning algorithm), 
wherein the preset interval comprises a preset time interval or a preset number interval ([0054], Data models can be in the form of a data structure containing data samples of previously recorded system data, i.e. training data, defining the behavior of a refrigerant level over a given period of time); and training the neural network model by the training sample data, to obtain the trained neural network model ([0090], Previously measured data (sample data) is used as training data to create the data models (neural network model).

Regarding claim 5, the combination of Honar and Clark disclose:
Honar discloses after the training the neural network model by the training sample data to obtain the trained neural network model ([[0046], data used in the training and checking data sets is randomly sampled from all the data), the method further comprises
inputting testing data into the trained neural network model to obtain an output result of the trained neural network model (Fig. 4, step 70, inputting the lab data to the training data); 
determining whether an error between the output result and a tested result corresponding to the testing data is less than a minimum target error ([0047], Fig. 4, step 74, [0047] Step 72 Apply Training and Checking Data Sets--The training and checking data sets are applied to a neural net training paradigm, which repeatedly cycles through the training set. At each cycle (epoch) the set of neural net weights and biases is adjusted, according to the particular paradigm training law being used, to minimize the error between the actual and ANN estimated training set output);
 if the error between the output result and the tested result corresponding to the testing data is greater than or equal to the minimum target error, adjusting parameters of the neural network model through updating weights and offsets of the neural network model, till the error between the output result and the tested result corresponding to the testing data is less than the minimum target error (Fig. 4, feedback the test data to the training data unit the acceptable testing error by retraining).
Clark discloses at step 610 of Fig. 6, [0065], [0090], the selected model is assessed in order to determine whether the model is suitable. To determine the reliability of a model, the absolute error value of the model against the training data, e.g. previously stored data, can be compared against a predetermined threshold; To determine the reliability of a model, the absolute error value of the model against the training data, e.g. previously stored data, can be compared against a predetermined threshold, e.g. 50%. If the absolute error value of the model is less than the predetermined threshold, the model can be considered suitable. If the model is suitable, the process steps to step 618, else it steps to step 612).

Regarding claim 6, Clark discloses the acquiring the operating parameters and the environment information of each type of air conditioner in the case of the refrigerant leak (Abstract, detecting refrigerant leak in a refrigeration system) comprises:
 receiving reported operating parameters and the environment information of each type of air conditioner in the case of the refrigerant leak (Fig. 2, element 308, received leak status and notification); and acquiring, by Internet of Things, the operating parameters and the environment information of each type of air conditioner in the case of the refrigerant leak when the air conditioner is actually used by a user ([0057], [0058],  Rich data sets allow the system to run various different types of machine learning algorithms and statistical process control methods to recognize the existence of a slow leak condition).

Regarding claim 7, Clark discloses the determining whether there is a refrigerant leak in the air conditioner according to the amount of the remaining refrigerant (Abstract, detecting refrigerant leak in a refrigeration system) comprises: acquiring an amount of original refrigerant of the air conditioner ([0059] [0063], FIG. 4, refrigerant leak detection module 304 receives system data and RL data as input. A data cleaning module 504 can be configured to receive the raw system data and RL data and may process the system can RL data so that refrigerant leak detection module 304 may be able to analyze and process the measured data); determining whether the amount of the remaining refrigerant is less than the amount of the original refrigerant ([0049]-[0050], [0055], determine expected RL data, and can determine the existence of a leak if the measured RL data is regularly below the expected RL data. If the system is in a leak state,);  if the amount of the remaining refrigerant is less than the amount of the original refrigerant, determining that there is a refrigerant leak in the air conditioner[0017], [0025], the generated notification indicates that refrigerant is leaking from the system when the difference between the expected refrigerant level and the refrigerant level reading is less than the lower control limit in a predetermined number of consecutive readings) .  

Regarding claim 8, the combination of Clark and Honar disclose: 
Horan discloses the neural network model comprises any one of following models: a back propagation (BP) neural network model, a Convolutional Neural Network (CNN) model, and a residual neural network model [0011] It is another primary object of the invention to provide a process for monitoring the charge level of a vapor cycle environmental control system using a back propagation (BP) neural); 
Clark discloses after it is determined that there is a refrigerant leak in the air conditioner according to the amount of the remaining refrigerant, a warning is issued by a preset manner [0055] Refrigerant leak detection module 304 can output a leak status and/or a system notification to a user and technician).
Regarding claim 15, Clark discloses the acquiring the operating parameters and the environment information of each type of air conditioner in the case of the refrigerant leak (Abstract, column 3, line 52 to column 4, line 67, detecting a refrigerant leakage in the air conditioner based the operation parameters and outdoor and indoor temperature) comprises:
 receiving reported operating parameters and the environment information of each type of air conditioner in the case of the refrigerant leak (Fig. 2B, the display unit 256 received refrigerant leakage in the air condition and display the leaking section S407); or acquiring, by Internet of Things, the operating parameters and the environment information of each type of air conditioner in the case of the refrigerant leak when the air conditioner is actually used by a user.
Regarding claims 16, Honar discloses the inputs of the neural network model comprise indoor and outdoor environment temperatures, an outdoor condenser temperature, outdoor humidity, an operating speed of a compressor of the air conditioner, and operating time of the compressor (Abstract, [0014], condenser temperature [0004], [0029], compressor operation speed, [0013], determining the charge level of a vapor cycle (humidity) environmental control system).



Citation Pertinent prior art
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mei (US 2003/0182950) disclose the real-time refrigerant charge levels for air conditioning, heat pump and other refrigeration systems. The indicator can also be used to determine an amount of refrigerant which has been lost, or an amount of system overcharge or undercharge.
Seo et al. (US 6,701,722 B1) discloses an air conditioner and method of detecting a refrigerant leakage in the air conditioner in which the entire refrigerant pipe of the air conditioner is sectioned based on expansion valves into a plurality of sections, the sections are checked one by one to quickly detect a refrigerant leakage from the sections and an exact position of a broken or loosened area of the refrigerant pipe causing such a refrigerant leakage is found.
Liu et al. (US 2016/0265826 A1) discloses a refrigerant control method and apparatus for a dehumidifier, which are intended to at least solve the technical problems that a dehumidifier cannot intelligently recognize the leakage of a system refrigerant and cannot report a refrigerant leakage fault in time, thereby causing a potential safety hazard.
Mathe et al. (US 2017/0355246 A1) discloses an air conditioning system as mentioned above, which includes a leakage detection system, comprising a room temperature sensor which is formed to detect a room temperature of the room to be air-conditioned upstream of the refrigerant evaporator on an air inlet side, an inlet temperature sensor which is formed to detect a refrigerant temperature at a refrigerant inlet of the refrigerant evaporator, an outlet temperature sensor which is formed to detect a refrigerant temperature at a refrigerant outlet of the refrigerant evaporator.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119